     Case: 1:20-cv-01331 Document #: 20 Filed: 05/24/20 Page 1 of 1 PageID #:72

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.2
                                Eastern Division

Daniel O'Malley
                                       Plaintiff,
v.                                                      Case No.: 1:20−cv−01331
                                                        Honorable Edmond E. Chang
Kass Management Services Inc.
                                       Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Sunday, May 24, 2020:


       MINUTE entry before the Honorable Edmond E. Chang: Defendant's motion to
dismiss on limitations grounds [19], which is really a motion for judgment on the
pleadings, does not appear to contain a statement of conferral, in violation of Judge
Chang's Case Management Procedures. The motion [19] is terminated without prejudice.
When the parties confer, they shall discuss whether either side might need very limited
discovery on the limitations issue, whether based on Defendant's theory (which seems
more like a matter of law issue on the accrual date) or Plaintiff's response (if Plaintiff
would invoke some sort of tolling argument). The conferral shall take place by
06/01/2020. If the parties agree that discovery is not needed, then the new motion for
judgment on the pleadings is due by 06/03/2020. If there is a dispute over the need for
discovery, then the party proposing discovery shall file a motion on that same date.
Emailed notice (mw, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
